NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted December 7, 2018*
                               Decided December 20, 2018

                                          Before

                         MICHAEL S. KANNE, Circuit Judge

                         AMY C. BARRETT, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge

No. 17-3299

BENNY L. WILLIS,                                 Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Northern District of
                                                 Illinois, Eastern Division.

       v.                                        No. 12 C 1939

KENNETH ROSS, et al.,                            Joan H. Lefkow,
    Defendants-Appellees.                        Judge.

                                        ORDER

        While Benny Willis was in jail awaiting trial on a charge of armed robbery, a
warrant to arrest him for violating his parole was also pending. He received his
parole-revocation hearing after he was convicted of armed robbery, about two years
after the parole-violation warrant was issued. Willis has sued correctional officials over

       * Willis has moved the court for oral argument, but we deny the motion and
decide the case without oral argument because the briefs and record adequately present
the facts and legal arguments, and oral argument would not significantly aid the court.
FED. R. APP. P. 34(a)(2)(C).
No. 17-3299                                                                          Page 2

this delay, and the district court dismissed the suit for failure to state a claim. The judge
correctly ruled that due process did not require a parole-revocation hearing while Willis
was validly detained on the charge for armed robbery. See Doyle v. Elsea, 658 F.2d 512,
516 (7th Cir. 1981). Therefore, we affirm.

       Six months after Willis began parole from state prison for drug crimes, he was
arrested and detained in jail on a criminal warrant for armed robbery. The Illinois
Department of Corrections also issued a warrant to arrest Willis for violating his parole,
but the warrant was not executed. Willis alleges that, because that warrant remained
pending, he was not released from jail while he awaited trial for armed robbery.

        Willis spent 29 months in pretrial detention, followed by two sentencings. The
first sentencing occurred after he pleaded guilty to armed robbery. He received a
72-month sentence, which allowed for 36 months of parole. The state court credited
Willis with the 29 months that he spent in jail awaiting trial, leaving only 7 more
months to serve before he began parole in August 2010. The next sentencing occurred
soon after the first, when Willis went before the Illinois Prisoner Review Board for his
parole-revocation hearing. The Board revoked his parole and sentenced him to 15
months in prison. It did not credit any of the 29 months that he served before his
armed-robbery conviction, so the 15-month term postponed his release to April 2011,
about 8 months after his estimated release on parole from the armed-robbery sentence.

        After his release, Willis brought this suit for damages under 42 U.S.C. § 1983.
With the aid of recruited counsel, Willis alleged that officials from the Department of
Corrections denied him due process and violated state law by not holding a parole-
revocation hearing promptly after his arrest for armed robbery. In his view, had he
received a prompt hearing, one of two favorable outcomes would have occurred: either
his parole would not have been revoked and he would have been released on bond for
the charge of armed robbery, or, if his parole had been revoked, he would have served
his 15-month revocation sentence during his 29 months of pretrial detention and
thereby been released 8 months sooner. Willis also alleged that Michelle Littlejohn, an
employee of the Parole Revocation Board, negligently computed his ultimate release
date. The defendants moved to dismiss the complaint for failure to state a claim. (The
defendants did not argue that, under Heck v. Humphrey, 512 U.S. 477 (1994), Willis may
not proceed under Section 1983 because he did not first petition to invalidate his
allegedly wrongful detention by seeking a writ of habeas corpus, so we do not consider
that issue.)
No. 17-3299                                                                         Page 3

        The district court dismissed the suit. First, the judge ruled that Willis failed to
state a due-process claim. She reasoned that his guilty plea supplied probable cause for
his 29-month detention; thus, under Doyle v. Elsea he had no right to an earlier parole-
revocation hearing. The judge also ruled that she “lacks supplemental jurisdiction” over
Willis’s related state-law claim. She then dismissed both claims with prejudice and gave
Willis leave to amend his complaint to allege an Eighth Amendment claim against
Littlejohn. Willis amended his complaint pro se and moved for relief under Federal
Rule of Civil Procedure 59, arguing that the judge had incorrectly assumed that the
Department of Corrections learned about his armed-robbery warrant after his arrest.
The judge denied that motion because the assumption was irrelevant: regardless of the
timeline, the armed-robbery warrant rendered the arrest and pretrial detention lawful.
Finally, the judge dismissed the proposed Eighth Amendment claim against Littlejohn
because Willis had not alleged that Littlejohn wrongly calculated his release date with
deliberate indifference.

        On appeal, Willis first challenges the dismissal of his claim that due process
required corrections officers to give him to an earlier hearing on his parole-revocation
charge. We review de novo the judge’s dismissal for failure to state a claim. Alexander
v. McKinney, 692 F.3d 553, 555 (7th Cir. 2012). To comply with due-process rights, parole
officials may not revoke parole without first providing a hearing to determine if a
violation has occurred. Morrissey v. Brewer, 408 U.S. 471, 482 (1972). Willis’s parole was
revoked after a hearing, so the officials respected this due-process right.

       Willis replies that due process entitled him to receive this hearing two years
earlier—shortly after his arrest for armed robbery—because that is when he was
charged with violating parole. But we rejected this theory in Doyle v. Elsea, 658 F.2d at
516. Doyle was a parolee who, like Willis, was arrested for a new crime and, based on
that new crime, was also charged with violating his parole. Also like Willis, Doyle
remained validly in custody until he was convicted for that new crime, at which point
he received a parole-revocation hearing. Id. at 513–14. We ruled that Doyle’s delayed
hearing did not violate due process because he was validly incarcerated for the new
crime during the time that his parole-violation charge was pending. Id. at 515–16. Willis,
too, was validly in jail for armed robbery while he awaited his parole-revocation
hearing because his criminal warrant for armed robbery justified his pretrial detention.
See Baker v. McCollan, 443 U.S. 137, 143–44 (1979). Therefore, under Doyle, due process
did not require that Willis receive an earlier parole-revocation hearing.
No. 17-3299                                                                           Page 4

        Willis next challenges the district judge’s decision to dismiss his claim that the
delay of his parole-revocation hearing violated state law, but this challenge also fails.
Generally, when all federal claims are dismissed before trial, the district court should
relinquish supplemental jurisdiction over state-law claims, unless (1) the statute of
limitations has run; (2) the claim has already consumed substantial judicial resources; or
(3) the resolution of the claim is obvious. Davis v. Cook Cty., 534 F.3d 650, 654 (7th Cir.
2008). Here, the resolution of this state-law claim was not clear (the court did not even
analyze it), and he arguably had at least a year from the district court’s dismissal to sue
in state court, see 735 IL. COMP. STAT. 5/13–217; Davis, 534 F.3d at 654. We are mindful
that the judge wrote that she “lacks” jurisdiction over this state-law claim and then
dismissed it with prejudice. We read this as the judge properly exercising her discretion
to relinquish supplemental jurisdiction. Thus, the dismissal of this state-law claim
should have been without prejudice, and we modify the judgment on this claim
accordingly.

        Willis next argues, incorrectly, that the district court wrongly dismissed his claim
against Littlejohn for miscalculating his release date. To state a claim under the Eighth
Amendment against an official who allegedly incarcerated an inmate beyond the proper
release date, a plaintiff must allege that the official knew or recklessly disregarded the
correct release date. See Werner v. Wall, 836 F.3d 751, 760 (7th Cir. 2016), cert. denied, 137
S. Ct. 2213 (2017); Figgs v. Dawson, 829 F.3d 895, 902–03 (7th Cir. 2016). But Willis never
alleged this state of mind, even after he amended his complaint and even though the
Federal Rules permit plaintiffs to allege states of mind generally. See FED. R. CIV. P. 9(b).

        Willis also contends that the district judge improperly construed his Rule 59
motion as a motion for “reconsideration.” But he does not articulate any prejudice that
occurred from this relabeling of his motion, and we review rulings on both types of
motions for abuse of discretion, see Gonzalez-Koeneke v. West, 791 F.3d 801, 807 (7th Cir.
2015); Obriecht v. Raemisch, 517 F.3d 489, 492 (7th Cir. 2008). The judge did not abuse her
discretion in denying the motion; she correctly concluded that, regardless of when the
Department of Corrections learned about Willis’s armed-robbery warrant, the existence
of that warrant meant that Willis was validly arrested and detained. See Cook v. O’Neill,
803 F.3d 296, 300-01 (7th Cir. 2015).

       Finally, Willis argues that the district judge abused her discretion when she
recruited counsel who was not an expert in criminal procedure. But plaintiffs do not
have a right to recruited counsel in federal civil litigation, see Olson v. Morgan, 750 F.3d
708, 711 (7th Cir. 2014), and it follows that without a right to recruited counsel, there can
No. 17-3299                                                                         Page 5

be no right to counsel with a certain substantive expertise. What is more, recruited
counsel is an agent of the client, not of the court, see Fuery v. City of Chicago, 900 F.3d
450, 467 (7th Cir. 2018); Lombardo v. United States, 860 F.3d 547, 552 (7th Cir. 2017)
(collecting cases), and the judge is not responsible for monitoring how expertly counsel
handles the case. Therefore, the judge did not abuse her discretion in recruiting Willis’s
counsel.

                                                              AFFIRMED AS MODIFIED.